NUMBER 13-19-00385-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ANTONIO TREVINO,                                                            Appellant,

                                               v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
              Before Justices Benavides, Hinojosa, and Silva
               Memorandum Opinion by Justice Benavides

       By a single issue, appellant Antonio Trevino appeals a conviction for continuous

sexual abuse of a child, a first-degree felony, and the trial court assessed punishment at

forty-eight years’ imprisonment. See TEX. PENAL CODE ANN. §§ 12.32, 21.02. Trevino

alleges that the trial court abused its discretion by allowing hearsay statements by the

child’s mother under the outcry exception. See TEX. CODE CRIM. PROC. ANN. art. 38.072.
We affirm.

                                          I.      BACKGROUND

        Trevino was indicted for continuous sexual abuse of S.G.1 See TEX. PENAL CODE

ANN § 21.02. Trevino was a close friend of S.G.’s family. Prior to opening statements, an

outcry hearing was held regarding whether J.G., S.G.’s mother, could testify about S.G.’s

outcry to her. The trial court allowed J.G. to testify over Trevino’s objection as the State’s

designated outcry witness. During her testimony, J.G. recalled a conversation with her

daughter on January 29, 2018, 2 and Trevino objected that J.G.’s testimony was

inadmissible hearsay.

        J.G. testified that she and S.G. were discussing the “Me-Too Movement” and the

gymnasts who had been sexually abused. After J.G. expressed her disbelief that the

gymnasts had not said anything to a parent or friend, S.G. revealed that she had been

molested by Trevino while J.G. was in prison.3 She specifically told J.G. that she had

been touched inappropriately in her “private areas” and her “breast.” J.G. explained that

she knew that S.G. meant her vagina when she said “private areas.” J.G. and S.G.’s

father contacted police later that day.

        Detective Michael Ramos, an investigator with the Corpus Christi Police

Department, testified that Trevino provided a statement to him. In his statement, Trevino



        1
          We use initials to protect the identities of the complainant and her family. See TEX. R. APP. P. 9.8
cmt.; Salazar v. State, 562 S.W.3d 61, 63 n.1 (Tex. App.—Corpus Christi–Edinburg 2018, no pet.).
        2
           The State sufficiently notified Trevino of its intent to use the hearsay statement and provided
Trevino with the name of the witness and a written summary of the statement. See TEX. CODE CRIM. PRO.
ANN. art. 38.072 §2(b).
        3
            J.G. was incarcerated for health care fraud from May of 2010 to December of 2014.
                                                      2
admitted that he touched S.G.’s breasts and pubic area, digitally penetrated her vagina,

and orally penetrated her vagina. Trevino conceded to doing these acts on multiple

occasions at his place of work and his house. Additionally, Trevino stated he placed S.G.’s

hand on his penis. He also admitted that on numerous occasions he had her take

photographs of her vagina and showed her pornography.

       S.G., seventeen years old at the time of trial, testified next. She recalled the

discussion with J.G. about the “Me Too Movement,” and how after J.G. struggled to

understand the gymnasts’ silence, she informed J.G. that she had also been sexually

assaulted. S.G. stated that Trevino sexually assaulted her at his place of work, her aunt

and uncle’s home, and his home since she was eight years old up until she was twelve

years old. Trevino worked for and lived in a house owned by S.G.’s aunt and uncle. S.G.

knew Trevino very well, stating “he was like a father figure to me.”

       S.G. recalled Trevino first touched her vagina when she was eight years old. He

gave S.G. his phone and asked for pictures of her vagina almost every time she saw him,

and she “kind of lost count” how many times he touched her vagina. Around this same

time, he also started showing her pornography on his phone, and when she was nine

years old, he started licking her vagina. She next recalled touching Trevino’s penis when

she was ten years old, and a few times he rubbed his penis against her vagina. The last

incident she remembered was stroking Trevino’s penis for ten minutes until he ejaculated.

When S.G. was twelve years old, Trevino asked her for more pictures at a party, and S.G.

told him she would no longer comply with his requests.




                                             3
       The jury found Trevino guilty of continuous sexual abuse of a child under fourteen

years of age. See id. This appeal followed.

                                      II.     ANALYSIS

       By his sole issue, Trevino argues that the trial court erred in admitting S.G.’s outcry

testimony through J.G. because the outcry was too vague and thus falls outside the article

38.072 exception. See TEX. CODE CRIM. PROC. ANN. art. 38.072.

A.     Standard of Review

       We apply an abuse of discretion standard when we review a trial court’s

designation of an outcry witness. Moses v. State, 105 S.W.3d 622, 627 (Tex. Crim. App.

2003). A trial court abuses its discretion when its ruling is outside the zone of reasonable

disagreement. Id. A trial court has broad discretion in determining the admissibility of

outcry evidence, and we will uphold the trial court’s findings when they are supported by

the evidence. Sanchez v. State, 354 S.W.3d 476, 488 (Tex. Crim. App. 2011).

B.     Error Preservation

       To preserve error for appellate review, a party must make an objection with

“sufficient specificity” to make the trial court aware of the complaint and its basis and

obtain a ruling on the objection. Cordero, 444 S.W.3d at 818; see also TEX. R. APP. P.

33.1; TEX. R. EVID. 103(a)(1). An objection must be specific to inform the trial judge of the

basis of the objection and to afford counsel the opportunity to remove the objection or

supply other testimony. See Lovill v. State, 319 S.W.3d 687, 691–92 (Tex. Crim. App.

2009). Therefore, a “general ‘hearsay’ objection can be sufficient” to inform the trial court

of the defendant's complaint regarding testimony disclosing an outcry statement.


                                              4
Cordero, 444 S.W.3d at 818.

      Although the State argues that Trevino did not preserve his article 38.072 issue on

appeal based on his objection at trial, we find that the objection made was sufficient to

put the trial court on notice regarding Trevino’s complaint. In Lankston, the Texas Court

of Criminal Appeals held that defense counsel sufficiently objected by saying “[y]our

Honor, once again I'm going to have to object that this is hearsay.” 827 S.W.2d 907, 910

(Tex. Crim. App. 1992). When the State responded that it had filed its motion to designate

the outcry witness, the objection was clearly understood to refer to the testimony not

falling within the outcry exception. Id. at 911. Here, Trevino objected and stated, “Your

Honor . . . I’m objecting that it is hearsay,” and the State immediately responded with,

“Your Honor, this witness has already been identified and ruled as a credible witness. So,

the outcry is no longer hearsay.” Like in Lankston, the objection was clearly understood

to refer to the testimony not falling within the outcry hearsay exception. See id. We

conclude that Trevino made it clear that he did not believe that the State met the

requirements of article 38.072 and the issue raised here was sufficiently preserved for

appeal.

C.    Admissibility of Hearsay Statement

      Hearsay is an out-of-court statement “offered in evidence to prove the truth of the

matter asserted.” TEX. R. EVID. 801(d). Hearsay is inadmissible unless it is allowed “by

other rules prescribed pursuant to statutory authority.” TEX. R. EVID. 802. Under article

38.072, a child’s out-of-court statement is admissible so long as the statement is made

by the first person who is eighteen years or older “to whom the child makes a statement


                                            5
that in some discernible manner describes the alleged offense.” TEX. CRIM. PROC. ANN.

art. 38.072. This statement is known as an “outcry,” and it must be “more than words

which give a general allusion that something in the area of child abuse was going on.”

Garcia, 792 S.W.2d at 91; see also Sanchez v. State, No. 13-16-00681-CR, 2019 WL

5076508, at *8–9 (Tex. App.—Corpus Christi–Edinburg Oct. 10, 2019, no pet.) (mem.

op., not designated for publication) (finding that the child’s sister was not a proper outcry

witness because child’s statement that defendant “hurt her, made her feel dirty, and

touched her” did not relay specific details of abuse). An outcry statement is sufficient if a

child tells someone “how, when, and where” an offense occurred. Eldred v. State, 431

S.W.3d 177, 183–84 (Tex. App.—Texarkana 2014, pet. ref’d); Brown v. State, 189

S.W.3d 382, 386 (Tex. App.—Texarkana 2006, pet. ref’d). see, e.g., Castelan v. State,

54 S.W.3d 469, 475–76 (Tex. App.—Corpus Christi–Edinburg 2001, no pet.) (finding that

the child's grandmother was not a proper outcry witness because child's statement that

defendant “put his thing in through the back” did not relay specific details of abuse).

       Here, S.G. related to J.G. a sufficiently discernible statement regarding the alleged

offense. When S.G. was asked “what did you tell your mom happened as far as being

sexually assaulted,” S.G. testified “she asked me who, where, when, why. And I told

answered.” See Brown, 189 S.W.3d at 386 (noting that an outcry statement is sufficient

if a child tells someone “how, when, and where” an offense occurred). Moreover, in

Brown, because the child’s statement to her father “closely track[ed] the language of the

statute defining” the charged offense, the statement was sufficiently discernable. Id. at

386–88. Here, S.G. described to J.G. that Trevino sexually abused her by specifically


                                             6
touching her “private areas” and “breast” over a period of years; therefore, the outcry

statement, like the proper outcry statement in Brown, closely tracks the language of the

statute defining the offense for which Trevino was convicted. Id.; see TEX. PENAL CODE

ANN §§ 21.02, 21.11. We hold that the trial court did not err in admitting the hearsay

statement under the outcry exception.

D.      Harm Analysis

        Even if the trial court erroneously admitted the hearsay testimony, the error was

harmless. The erroneous admission of evidence is generally considered non-

constitutional error subject to harm review under Texas Rule of Appellate Procedure

44.2(b). See TEX. R. APP. P. 44.2(b). Under this rule, an error is not harmful unless it

affects the defendant's substantial rights. Id.; see Walters v. State, 247 S.W.3d 204, 218–

19 (Tex. Crim. App. 2007). If “substantially the same evidence” is admitted elsewhere

without objection, the improper admission of evidence is not considered harmful.

Petriciolet v. State, 442 S.W.3d 643, 654 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d);

see also Estrada v. State, 313 S.W.3d 274, 302 n.29 (Tex. Crim. App. 2010) (noting any

error was harmless in light of “very similar” evidence admitted without objection).

        S.G. testified without objection following the outcry testimony, detailing both the

outcry statement to her mother and the history of Trevino’s sexual abuse towards her.

Because S.G.’s testimony was substantially similar to J.G.’s testimony, we conclude that

the admission of the outcry testimony was harmless error. Estrada, 313 S.W.3d at 302,

n.29.




                                             7
       Moreover, the jury watched the video-taped statement where Trevino admitted to

Detective Ramos that he sexually abused S.G. on numerous occasions. We are assured

that any error in admitting J.G.’s outcry testimony did not influence the jury’s verdict. See

Coble, 330 S.W.3d at 287–88. We overrule Trevino’s sole issue.

                                    III.   CONCLUSION

       We affirm the trial court’s judgment.




                                                                GINA M. BENAVIDES
                                                                Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
17th day of June, 2021.




                                               8